Policy coherence for development and the effects of the EU's exploitation of certain biological natural resources on development in West Africa (debate)
The next and last item is the debate on the report by Frithjof Schmidt, on behalf of the Committee on Development, on policy coherence for development and the effects of the EU's exploitation of certain biological natural resources on development in West Africa (INI/2007/2183).
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, let me begin by translating the title of my report. When we speak of 'biological natural resources', we are referring to timber and fish. Timber and fish are the key resources for the social and economic development of the West African region. It follows that we are also speaking of deforestation.
We all know how alarming this development is. Of the forestry that existed in West Africa fifty years ago, only about 13% is still standing today. This means that 87% of the land that was once afforested has already been cleared. We all know what impact this has on climatic trends and the desertification process.
We have equally alarming statistics on overfishing in that area of the Atlantic and the grave problems it is creating. We are all familiar, of course, with the images of overloaded canoes landing on the Canary Islands with cargos of migrants from West Africa. The connection between the trends I have described and the increased migration to the European Union from West Africa is obvious and incontrovertible and is also a subject of political debate, of course, within our societies.
The European Union is the main market for timber and fish. We ourselves say that we buy some 80% of these products. For this reason, it is prudent, and indeed essential, to review the coherence of our development policy, our fisheries policy and our policy on trade in timber in order to establish the extent to which they interact fruitfully or whether their aims may also be mutually obstructive in some respects.
In the case of both products there is a need to prevent illegal plundering and to establish sustainable resource management. In the case of both products there is a need to ensure that the needs of the local economy and local consumers take precedence over international trade. If we do not achieve these aims, any self-sustaining development will be undermined, and the success of any development cooperation will be put at risk. That is why it is so important to conduct this coherence review in order to ensure that the other policies we pursue do not impair and undermine our development policy.
We know the instruments with which we can improve the situation. We need better monitoring of fish stocks and forests and better surveillance of the timber and fishing industries. We also need the establishment of the appropriate infrastructure for research into stock development and for the control and surveillance of economic activities. We have known this for a long time, and indeed that is the political course we have been steering for some time too.
In this context we must focus our efforts chiefly on combating illegal logging, illegal fishing and trade in illegal products. We must do that locally in West Africa. To that end, we must support our partner countries in West Africa, which includes helping them to gain access to the EU market. We must develop our monitoring systems. One of the vital tasks in the realm of development policy is to redirect our efforts towards a sustainable conservationist approach to logging, forestry management and fishing.
Allow me to deal with one more point and refer to a conflict concerning the report. We stated in the report that we must improve the conditions for joint ventures between companies in the European Union and African partners and that we must provide for the protection of investments. I find that right and proper, and these are necessary measures, but we must ensure that they do not create excess capacities which undermine the pursuit of our other measures, such as those designed to combat overfishing.
It is absolutely imperative that we resolve this conflict of aims. For this reason we added this statement to the opinion of the Committee on Fisheries as an additional point. I am anxious that the procedural conflict about who is entitled to make additions to what and where and when such additions can be made should not obscure the substance of the addition. It is of prime importance, in my view, to uphold the principle that no new excess capacities should be created. As you know, there has been a motion to delete this point from the report, but we must not allow that to happen.
Member of the Commission. - Mr President, I would like to start by congratulating the rapporteur, Mr Schmidt, on this report. Policy coherence for development is an important issue, and let me assure you that reducing the adverse effects and fully exploiting synergies between European policies and development is an integral part of our efforts to achieve the Millennium Development Goals.
Other policies apart from development policy can in fact contribute significantly to development, and this naturally has a direct impact on the effectiveness of our aid.
As you rightly state in your report, tropical deforestation is a matter of concern for us all and I consider that a distinction should be made here between two aspects: deforestation and climate change on the one hand and combating illegal exploitation of forests on the other.
In Bali, the international community clearly identified the destruction of forests as one of the main causes of climate change. In keeping with the spirit of the UN Climate Change Conference the Commission intends to contribute EUR 5 million in 2008 to the Forest Carbon Partnership Facility, which is run by the World Bank. An additional EUR 60 million will be earmarked up to 2010 to finance the Global Alliance against Climate Change, an initiative we launched last year to underpin the efforts of the poorest countries to adapt to climate change.
Lastly, several countries including Ghana, Cameroon, Mali, Sierra Leone and Cote d'Ivoire have also included measures on the management of natural resources and governance of this sector in their national programmes for the 10th European Development Fund.
West Africa is also an important partner of the Union when it comes to combating the illegal exploitation of forests, as are Cameroon, Ghana, Liberia and Cote d'Ivoire, which export considerable amounts of timber to Europe.
Two of these countries, Cameroon and Ghana, are at this very moment finalising a voluntary FLEGT partnership agreement with the Union, and Liberia should be embarking on similar negotiations very shortly.
In relation to fisheries policy, as you rightly emphasised, the new fisheries partnership agreements have brought about greater coherence between the common fisheries policy and development policy; these new agreements are no longer confined to offering fishing opportunities to Community vessels, but also make it possible to embark on a dialogue with other partners in order to help them introduce a real sustainable and responsible fisheries policy in their waters.
In addition to the financial compensation granted under the fisheries agreements, which often contribute significantly to our partner countries' revenue and hence to their macroeconomic stability, these agreements form an essential political and legal basis. This enables the Community to facilitate the development of their fisheries policies on the basis of dialogue and in the light of the priorities our partners have established in their fisheries policies.
Where I cannot agree with you, however, is the statement in the report linking immigration and fisheries agreements. Even the countries concerned - take for instance Senegal, in the person of its minister of state, Mr Djibo Ka - have publicly rejected the accusations that the presence of Community vessels is having a significant impact on resources and on the decline in profitability for non-industrial fishermen who are often the people most affected by illegal immigration.
We are indeed working with fishermen, NGOs and private partners in Europe and in these countries precisely to try and reduce as much as possible all negative interaction and unfair competition between our fishermen and the most vulnerable fishermen in these countries.
At the moment there is no European fleet competing with the non-industrial fleets of these countries in West Africa, although the same cannot be said of other foreign industrial fleets.
draftsman of the opinion of the Committee on Fisheries. - (ES) First, I regret the unacceptable conduct of the Committee on Development, which is under the impression it is not subject to the Rules of Procedure of the European Parliament. It has circumvented the strengthened cooperation procedure set out in Rule 47 and corrected the Committee on Fisheries' statements on issues that are strictly within the latter's competence. It has also behaved in a completely untrustworthy way from the start of this report by obstinately trying to usurp the competence of the Committee on Fisheries on the issue of Fisheries Partnership Agreements. While the Committee on Fisheries has issued an opinion that consciously sought to be completely respectful to the sensibilities we know this issue awakens in the Committee on Development, the latter has, as it intended from the beginning, intervened in purely common fishing policy matters.
Mr President, some committee chairmen have a tendency to think they can do no wrong and that the Rules of Procedure do not apply to them, although they should be their most prominent defenders. The result is sterile confrontation between committees that damages the credibility of the whole institution.
I hope that this case serves to stifle these temptations to abuse power and that all those who are interested in learning about the role played by the Fisheries Partnership Agreements in the development of the villages and national fisheries of West Africa can make an analysis based on a comprehensive and uncensored report.
By presenting this amendment on behalf of the PPE-DE Group, this rapporteur wants to show our willingness to get back on course, although we have announced that if the other political groups do not support the amendment, we will ask for the report to be returned to the competent committee for the fund.
on behalf of the PPE-DE Group. - (PL) Mr President, I would like to thank Mr Schmidt for a very thorough and detailed report. If our development policy is really to be cohesive, then we need such detailed reports on issues relating to various aspects of development work. Of course, cooperation with other committees needs regulation, but, if we are to speak of policy cohesion, then clarification is needed regarding how individual parliamentary committees should work together.
The analysis of the exploitation of natural resources in West Africa by the European Union provides a real, rather than a half-hearted, assessment of the role of the European Union in this African region. We should be aware that the use of natural resources has very concrete, and, sometimes, very painful and complex social consequences. In this context it is very worrying that fish resources in West Africa are being over-exploited, which could pose a danger for local development since these resources provide food security in this region.
It is true that African nations often do not concern themselves with sustainable use of natural resources and, if they do, then it is to an insufficient degree. For this reason, we should view our activities in this region from both economic and ethical standpoints. I can understand that many politicians prefer to see European fishermen on the west coast of Africa rather than in the streets of Brussels. However, we must be careful not to act hypocritically because we cannot speak of a cohesive development policy without a sustainable fisheries economy in West Africa.
Similarly, we should not try to export our own social problems because, even if we could export them, they could well come back to haunt us in the form of migration problems. I also have the impression that we are using a kind of blackmail on ourselves by saying that, if we take our fleets from West Africa, other fleets may take our place and they will have even worse standards than those used at present. This is a dangerous way to think and I do not believe that we should use such arguments.
on behalf of the PSE Group. - (NL) Mr President, if we fish out the sea off the coast of Mauritania, that causes the very poorest people to come to Europe as immigrants, because they can no longer see any future at home. It is our poorest areas that have to deal with that, not the well-off areas. Then Europe loses the support of its voters, especially those on very low incomes. For that reason, too, cohesion policy is an absolute necessity. It is sad in very many ways, but also entirely understandable, that Ireland has rejected the Lisbon Treaty.
The Lisbon Treaty is a real step forward for development policy. It is the first text to establish coherence properly. The Union should not take away from the poor countries with one hand what is given with the other. The policy of the Union on agriculture, fisheries, trade should not run counter to development policy. Certainly it relates to several policy areas, but this is not a question of rivalry between committees in this Parliament. That is an unimportant detail.
The Treaty of Nice only required the Union to show itself a coherent force in the world. That turned out not to be enough. The agricultural policy shamelessly allowed our surpluses, such as sugar and grain, to be dumped on the world market with export subsidies. Fortunately those are now more or less a thing of the past.
It is only in the Lisbon Treaty, though, that supporters of the poor countries can find a legal basis enabling them to safeguard solidarity with the poorest people in the world. Ireland nevertheless voted against it. It was mainly the people with the lowest incomes who said no, because the poorest in Europe do not identify enough with this European Union. Too much insecurity, too many risks for them, they have to put up with the consequences of this incoherent and anti-social policy.
As the rapporteur, Mr Schmidt, has made crystal clear, the task is thus to show solidarity with all citizens of Europe and in the developing countries, whilst respecting the environment. That is no small task. There is a strong temptation to trade one of those solidarities against the other. All the same, they are not opposed. Solidarity with developing countries is necessary for genuine solidarity with people on low incomes in Europe and the rest of the world.
on behalf of the IND/DEM Group. - (SV) When EU countries exploit the natural resources of poorer countries, they leave large footprints behind them. Fisheries in West African waters are close to being exhausted, trade in illegal timber is destroying the environment, and the exploitation of other natural resources has proved to have huge consequences in a poor and politically unstable region. Our activities have effects on the local population.
The report seeks more cohesion between the EU countries and wants the European Parliament to have more of a say. But many special interests are represented in this Parliament, which means that a European aid policy is bound to fail. The international work should be conducted by the United Nations and other organisations. If we really want to change the world as we say, we must resort to other measures. What the EU should do is to review and reform its own policy.
The EU must cease to subsidise failed European agriculture, end the hidden protectionism which characterises its trade policy and abandon its immoral fisheries agreements.
(PL) Mr President, according to the resolutions passed by the European Union, most Member States concentrate their aid activities on subsaharan Africa, which also includes the states of West Africa. This region has the greatest development needs. Poland, too, supports the European Union's standpoint as regards development policy and supports the realisation of the Millennium Development Goals in this region. There is growing support in Polish public opinion for aid to developing countries. Last year this stood at 77%. At the same time we are aware of the need to increase the efforts made by individual Member States to fulfil their obligations and to increase the cohesiveness and effectiveness of European development policy. At present a very important issue, in view of the existing divisions here, is the preparation of a common standpoint of the European Union and of the Parliament for the conferences in Accra and Doha.
Africa, as a region with the largest number of developing countries, has little experience of protecting its own biological resources. On the other hand, it is very important for Europe to have access to African mineral resources, and this is a policy that it is pursuing together with China and the Russian Federation. It is vital for European partners to improve their commercial attractiveness and to make development aid less dependent on democratic reforms in Africa. In particular, access to EU food markets is important to African nations. We should give them this access, before Brazil, the USA or Australia. What is needed is greater complementarity, cohesion and coordination in the aid programmes of the EU and of individual Member States. As regards the use of natural resources in West Africa, it is necessary to have an effective system for assessing the extent of this use, as well as better controls over it.
I would like to thank Mr Schmidt for drawing attention to all these issues.
Mr President, according to the report, timber and fish are two of West Africa's most important resources. As the EU is the main destination of these products, it is up to us to play a significant role in promoting their sustainable development. The EU is now considering granting Morocco advanced status, which allows for greater trade opportunities, a deeper political dialogue and cooperation on foreign policy and security matters.
We are not opposed to this agreement in principle provided that Morocco agrees to end all human rights abuses in the illegally occupied territory of Western Sahara, that Morocco agrees to a free and fair referendum for the people of Western Sahara and that the fisheries partnership agreement is reviewed and the Saharawi population of Western Sahara are allowed to live as equal citizens of their Moroccan counterparts.
There are many reasons why Morocco is not qualified to be given advanced status. In particular, by granting Morocco an advanced status the EU will certainly strengthen Morocco's illegal occupation and make the political process towards a free and fair referendum more difficult. In addition, granting advanced status to Morocco would be going against the United Nations mission to organise a referendum on self-determination in Western Sahara.
Member of the Commission. - Mr President, the discussion at this very late hour has clearly indicated the importance we all attach to this issue, so once again I thank Parliament for the report.
As has rightly been pointed out, timber and fish are two key products for the economic and social development of West Africa. Let me emphasise strongly once again that ensuring that the exploitation of these natural resources is consistent with development goals must remain a priority for the European Union and for the countries of West Africa.
As I explained in my initial presentation and would like to reiterate now, the Commission is committed to this objective, and the resolution Parliament is going to adopt tomorrow will be an important contribution to our work.
rapporteur. - (DE) Mr President, the first thing I wish to do - and this may come as a surprise in the light of her intervention - is to express my thanks to Mrs Fraga Estévez, for we personally cooperated very constructively on the report and resolved numerous problems too. We should keep that separate from the institutional conflict which exists between the Committee on Fisheries and the Committee on Development regarding the interpretation of the Rules of Procedure. The latter has something to do with the fact that, as a result of the ICEI study, we have been allocated the new task of performing coherence checks. The Council decided that measures in 12 policy areas were to be checked for consistency with development policy. These policy areas are always part of the remit of other committees. This naturally keeps causing institutional conflicts. It is a problem, but I would nevertheless like to thank you for our good personal cooperation on the substance of the report.
Commissioner, I believe that the Commission has been on the right lines with the FLEGT process and with the new Fisheries Partnership Agreement since 2002. That is a sound basis for further progress, and I would like to encourage you to proceed resolutely along that path towards the promotion of sustainable development. There is still a lot to be done here. This sound approach must be further developed. In so doing, you can surely rely on the support of this Parliament.
Let me say one final word on the link between migration and overfishing. I need hardly say that it is not the sole cause of migration, for which there are many reasons. There are, however, clear indications that overfishing does play a part. And the European Union, among others, is involved in that overfishing. The International Organization for Migration has just provided very tangible evidence of this link in relation to Senegal. To that extent the President of Senegal would be very ill-advised to close his eyes to the reality within his country and off its shores. We should examine these matters more critically and address and resolve these problems together.
The debate is closed.
The vote will take place tomorrow at 12 noon.